Contrary to the defendant’s contention, the Supreme Court’s order adequately sets forth the findings of fact and conclusions of law upon which its determination was based (see Correction Law § 168-n [3]; cf. People v Burke, 68 AD3d 1175, 1176 [2009]). Moreover, the record on appeal permits meaningful appellate review of the propriety of the Supreme Court’s risk-level determination.
The Supreme Court properly determined that the defendant was not entitled to a downward departure from his presumptive risk-level assessment and, thus, he was properly designated a level three sex offender (see People v Smith, 85 AD3d 891 [2011]; People v Sivells, 83 AD3d 1027 [2011]; People v Bussie, 83 AD3d 920 [2011], lv denied 17 NY3d 704 [2011]). Rivera, J.E, Covello, Florio and Lott, JJ., concur.